19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 1 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 2 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 3 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 4 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 5 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 6 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 7 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 8 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 9 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 10 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 11 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 12 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 13 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 14 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 15 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 16 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 17 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 18 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 19 of 20
19-50409-amk   Doc 7   FILED 03/14/19   ENTERED 03/14/19 17:25:15   Page 20 of 20
